Exhibit 10.27
October 9, 2007
CONFIDENTIAL
Roger K. Scholten
4106 John Lynde Road
Des Moines, IA 50312
Dear Roger:
We are pleased to formally offer you employment with Champion in the position of
Sr. Vice President, General Counsel & Secretary. In this position you will
report directly to William C. Griffiths, Chairman, President & CEO. Your office
location will be at Champion’s Corporate office in Auburn Hills, MI until the
end of the year. We are planning to move to new offices in Troy, MI at year-end.
BASE SALARY
In this position, your beginning base salary will be $340,000 per year, paid
bi-weekly. This salary will be effective as of your employment date. Your salary
will be reviewed at least annually with the first review occurring in
January 2009.
CORPORATE INCENTIVE
In this position you will be a participant in the Champion Annual Incentive
Compensation Plan effective January 2009 with an incentive target of 50% of
annual base salary. Your bonus is dependent upon Champion achieving certain
financial goals and Plan rules. Your actual bonus earned may be higher than your
target bonus, conversely, it could be lower depending on the Company’s actual
performance. The annual incentive plan example included is for 2007. A copy of
the Board presentation Executive Pay Strategy and Programs covering the Annual
Plan, the Performance Share Plan and the new Transformation Growth Plan is
enclosed. The Board presentation provides information about the future direction
for the 3 plans although these changes have not yet been approved.
PERFORMANCE SHARE AWARD
You will also be eligible to participate in the 2008-2010 Senior Management
Equity Compensation Performance Share Award Plan, subject to Board approval.
This Plan gives you the opportunity to receive shares of common stock of the
Company subject to the Plan and applicable agreements. Grants typically are
made; subject to CEO and Board approval during the fourth calendar quarter for
the following three (3) year period beginning in January. For the 2008 Plan
cycle, we will recommend a grant of 30,000 Performance Shares. Again, please
refer to the Executive Pay Strategy and Programs Board presentation.
TRANSFORMATION GROWTH PLAN
Senior management, the Compensation Committee of the Board and an outside
consultant are working on a new long-term growth incentive plan. The plan is
still in the development stage. Subject of course to Board approval, you will be
invited to participate in this new growth focused incentive plan. Details are
included in the Executive Pay Strategy and Programs presentation

 



--------------------------------------------------------------------------------



 



SAVINGS PLANS
You will have the option to participate in the Champion 401(k) plan (The
Retirement Savings (RSP)) on the first of the following month once you have
completed three (3) months of continuous employment with Champion. You may defer
up to 17 % of your base salary and any future incentive bonus paid to you,
subject to IRS limitations. The Company provides a discretionary match equal to
$0.50 for each dollar of your savings on the first 6% you contribute. In other
words, the maximum match will be 3% for a 6% or higher contribution. Company
match contributed to your accounts is vested immediately following one year of
continuous employment. We will send information about this program to you by
courier.
HEALTH AND WELFARE BENEFITS:
Champion associates enjoy the opportunity of participating in a flexible
benefits program that will allow you to select benefit coverage that meets your
needs. The benefits program provides you choices for medical/dental; vision;
health and dependent care spending accounts; supplemental life insurance for
yourself, spouse, and children; and accidental death and dismemberment coverage
for you. These benefits will be available to you on the first of the following
month once you have completed three (3) months of continuous employment with
Champion.
OTHER BENEFITS
Other benefits provided include company paid short-term disability; basic life
insurance and AD & D at 2 times base salary, long term disability, business
travel accident, retirement benefits, (discussed above) vacation, and holiday
pay. Our Corporate HR staff will take care of benefits enrollment prior to the
completion of three (3) months of continuous employment.
VACATION
You will be entitled to the greater of fifteen (15) days vacation annually or
the normal vacation entitlement provided by Policy.
RELOCATION
The Company will assist you with the costs associated with relocating you to the
Troy, MI or surrounding area within the next 12 months. Relocation assistance
will be provided through SIRVA. Upon your acceptance of employment, your move
will be authorized and a representative from SIRVA will contact you to begin the
process. An advance copy of the Executive relocation program is enclosed for
your information. Once the move has been authorized, SIRVA will send you a
formal copy of this program along with many other forms and information. Because
relocations are expensive, we will expect you to sign a document agreeing to
repay a portion of the cost on a straight-line declining balance should you
decide to leave the Company within the first twenty-four (24) months.
NON-SOLICITATION/CONFIDENTIALITY
Upon your acceptance of this offer, you will be expected to sign a
Confidentiality and Non-Solicitation Agreement agreeing not to solicit customers
or employees if you decide to leave the company. In addition, you will agree not
to disclose confidential or proprietary information during or after your
employment with the Company to anyone for any reason. Non-solicitation is in
force for one year after termination; non-disclosure is for an indefinite term.
You will be appointed as a 16(b) officer of the Company and as such you will
receive the current 16(b) officer severance and change in control agreements,
copies of which are attached.

 



--------------------------------------------------------------------------------



 



Champion is an “at will” employer. Accordingly, you may terminate your
employment at any time and we ask, if you intend to do so, that you provide
reasonable advance notice; Champion may also terminate the employment
relationship, at any time, with or without cause.
Our offer of employment is contingent upon satisfactorily completing a
Background Investigation and successfully passing a pre-employment drug/alcohol
screen. We will initiate the Background Investigation once we receive your
signed authorization. Please complete the enclosed Background authorization form
and Employment Application and return them to HR by fax (248-276-1440) as soon
as practical. We’ll arrange the drug/alcohol screen on your first day of work.
Roger, we are excited at the prospect of you joining the Champion team. Your
breadth of knowledge should enable you to quickly make a contribution. You can
count on our full support.
Please acknowledge you’re acceptance of our offer by countersigning this letter
below indicating your start date with the Company, and return one copy to my
attention by Wednesday, October 17, 2007.
Sincerely,
/s/  Jeffrey L. Nugent
Jeffrey L. Nugent
Vice President, Human Resources
Champion Enterprises, Inc.
cc:     William C. Griffiths (w/o attachments)

      Attachments:
 
  Confidentiality and Non-Solicitation Agreement
 
  Relocation Policy
 
  Executive Pay Strategy and Programs Board presentation
 
  Employee Benefits Booklets & Summary Plan Descriptions

I accept Champion’s offer of employment as Vice President, General Counsel &
Secretary and intend to be available by October 31, 2007

         
/s/  Roger K. Scholten
  10-17-07    
 
Signature
 
 
Date Signed    
 
       
 
       
Roger K. Scholten
       
 
Print Name
       

 